Citation Nr: 9908172	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  93-16 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES


1.  Entitlement to service connection for major depression.

2.  Entitlement to service connection for arthritis.  

3.  Entitlement to service connection for a shoulder 
disability.  

4.  Entitlement to an increased (compensable) evaluation for 
post-operative residuals of plantar verruca, left foot.  

5. Entitlement to an increased evaluation for post-operative 
residuals of right foot surgery, to include excision of 
porokeratosis, right heel, and osteotomy of the 2nd 
metatarsal, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty in the U.S. Marine Corps 
from January 1966 to August 1970.  Subsequently, as a member 
of the Army National Guard, he was ordered to duty in support 
of Operation Desert Storm at which time he served on active 
duty from September 1990 to March 1991.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1992 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA) in which service connection was granted for 
excision of porokeratosis of the right heel and dorsoflexory 
wedge osteotomy of the second metatarsal of the right foot 
with cortical screw fixation, and a noncompensable disability 
evaluation was assigned under Diagnostic Code 5299-5284.  By 
this same rating action, service connection was granted for 
excision of plantar verruca of the fifth metatarsal head area 
of the left foot, for which a noncompensable evaluation was 
assigned under Diagnostic Code 5284-5283.  

In addition, the July 1992 rating action denied service 
connection for major depression, a left shoulder condition, 
degenerative joint disease of the hands, and bilateral high 
frequency hearing loss.  

Pursuant to a rating action of July 1998, service connection 
was granted for bilateral hearing loss, which constituted a 
full grant of the benefits sought.  

In addition, the July 1998 rating action granted an increased 
evaluation of 10 percent disabling for excision of 
porokeratosis of the right heel and dorsoflexory wedge 
osteotomy of the second metatarsal of the right foot with 
cortical screw fixation.  The veteran has indicated his 
continued disagreement with this evaluation.  

The Board remanded this claim in July 1995 so that the RO 
could undertake review of the inextricably intertwined issues 
of service connection for rheumatoid arthritis and for 
degenerative arthritis of the hands; and so that further 
evidentiary development could be conducted.  Having reviewed 
the claims folder, the Board is satisfied that the specified 
evidentiary development has been completed.  

The record indicates that at some point after the initiation 
of the current claims on appeal, the issue of service 
connection for residuals of a left great toe injury with 
bursitis of the left heel was added to these claims and a 
statement of the case was subsequently issued thereon.  In 
addition, testimony was taken as to this issue at the time of 
the veteran's January 1993 personal hearing at the Nashville 
RO.  The record indicates that this claim is predicated on 
the veteran's initial period of active service, from 1966 to 
1970, and the Board has adjudicated and denied such a claim 
on two previous occasions, in February 1983 and August 1984.  
Thus, at the present time this issue is more properly framed 
as whether new and material evidence has been submitted for 
reopening.  As the RO has not yet adjudicated this issue, the 
veteran has not been afforded notice and opportunity to 
present argument in support of such a claim.  In order to 
avoid prejudice, the issue of whether new and material 
evidence has been presented to reopen a claim for a left foot 
disability is therefore referred to the RO for appropriate 
adjudicatory action.  

The issues of entitlement to service connection for a 
shoulder disability, an increased evaluation for post-
operative residuals of plantar verruca excision, 5th 
metatarsal, left foot, and post-operative residuals of right 
foot surgery, to include excision of porokeratosis, right 
heel, and osteotomy of the 2nd metatarsal, are the subject of 
a Remand which follows the decision herein.  


FINDINGS OF FACT

1.  The veteran was hospitalized with a diagnosis of major 
depression just prior to entering a second period of active 
service in September 1990.  

2.  The evidence suggests that the veteran's depression 
gradually improved during the second period of active 
service, and his symptoms lessened once he was assured that 
he would not be deployed to the Persian Gulf.  There is no 
evidence which suggests an increase in the severity of his 
depression as a result of that period of service.  

3.  The record shows that just prior to his second period of 
active service, the veteran was hospitalized for treatment of 
depression, and at that time he indicated that he had been 
diagnosed with rheumatoid arthritis.  He was diagnosed and 
treated for arthritis during that hospitalization.  

4.  The evidence does not show that arthritis, which pre-
existed the veteran's second period of active service, 
worsened in severity either during or as a result of that 
service.  


CONCLUSIONS OF LAW

1.  Major depression clearly and unmistakably pre-existed his 
second period of active service, and the presumption of 
soundness at entrance into service is rebutted.  38 U.S.C.A. 
§§ 1111, 1131, 5107(a) (West 1991).

2.  The veteran's pre-existing major depression was not 
aggravated by the second period of active service. 38 
U.S.C.A. §§ 1110, 1153, 5107(a) (West 1991); 38 C.F.R. § 
3.306(a), (b), &(c) (1998).

3.  Arthritis clearly and unmistakably pre-existed the 
veteran's second period of active service, and the 
presumption of soundness at entrance into service is 
rebutted.  38 U.S.C.A. §§ 1111, 1131, 5107(a) (West 1991).

4.  The veteran's pre-existing arthritis was not aggravated 
by his second period of active service. 38 U.S.C.A. §§ 1110, 
1153, 5107(a) (West 1991); 38 C.F.R. § 3.306(a), (b), &(c) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claims for service connection are well grounded.  VA has a 
duty to assist the veteran to develop facts in support of 
well grounded claims.  38 U.S.C.A. § 5107(a) (West 1996) and 
Murphy v. Derwinski, 1 Vet.App. 78 (1990).  The veteran has 
not alleged, and the record does not indicate, the need to 
obtain any pertinent records which have not already 
associated with the claims folder.  Thus, the Board finds 
that VA's duty to assist the veteran has been satisfied.

The service connection claims herein are predicated upon the 
veteran's second period of active service in support of 
Operation Desert Storm, at which time he served on active 
duty from September 1990 to March 1991.  




A.  Major Depression

The report of the veteran's August 1970 separation 
examination shows that he was psychiatrically evaluated as 
normal.  

The report of a February 1984 National Guard enlistment 
examination shows that the veteran was psychiatrically 
evaluated as normal, as does the report of an August 1988 
quadrennial examination.  

On August 31, 1990, the veteran was admitted to Woodridge 
Hospital on an emergency commitment basis from Sycamore 
Shoals Hospital in Elizabethton, Tennessee.  It was noted 
that he had been depressed for about 3 weeks, and his chief 
complaints were that he couldn't sleep and he had pain in his 
joints.  The report notes that the veteran was depressed 
because of chronic pain from rheumatoid arthritis which he 
had for about one year.  He also indicated that he was 
anxious because he was in the National Guard and his unit was 
on alert, and he was depressed because his son was in the 
Navy, stationed in Lebanon.  The following admission 
diagnoses were given:  Axis I, major depression; Axis II, 
deferred, Axis III, arthritis, Axis IV, stressors:  son away 
in Lebanon, National Guard alert, and pain due to arthritis; 
and Axis V, deferred.  

While hospitalized, he disclosed possession of razor blades 
to a peer who reported it to the staff.  He admitted to some 
ideas of suicide and he was placed on support level.  On 
September 6, 1990, his Prozac was increased and he was 
feeling better.  He was feeling more optimistic and he wanted 
to go home.  At that time, he stated that he was prepared for 
what might happen with his military alert concerning the 
situation in the Middle East, and he was discharged 
ambulatory.  The final psychiatric diagnosis was as follows:  
Axis I, adjustment disorder with depressed mood; Axis II, 
deferred; Axis III, arthritis; Axis IV, threatened situation 
from family; and Axis V, Admit Global Assessment of 
Functioning (GAF) of 50, current 75, highest GAF in past year 
85.  He was discharged on September 7, 1990.  

On September 12, 1990, the veteran began his second period of 
active duty.  A September 20, 1990 health record shows that 
he was seen by the Community Mental Health Unit at Ft. 
Campbell, Kentucky, with an Axis I provisional diagnosis of 
major depression. 

In October 1990, the veteran underwent a medical board 
evaluation.  The evaluation report shows that the veteran was 
referred by his unit for depression and suicidal ideation.  
With regard to history, it was noted that the veteran had 
reported the onset of depressive symptoms in August 1990, 
following having the diagnosis and symptoms of arthritis in 
his hands.  While on active duty, the veteran had initially 
been placed on a 24-hour precaution at his unit, but was able 
to get a shoestring out of his wall-locker, of which he had 
thoughts of hanging himself with in the bathroom.  It was 
also noted that he had "visions" of harming others, stating 
"anyone who harms my family, sends me to Saudi Arabia, or is 
in my way."  He was started on Prozac and Xanax during the 
hospitalization.  

On mental status examination, his speech was monotone and low 
and his psychomotor behavior was decreased.  His affect was 
depressed, with the appearance of controlled anger.  His 
thought content included simple auditory hallucinations and 
command hallucinations to harm himself.  He reported frequent 
suicidal ideations and denied actual homicidal ideations, 
although he stated that he would harm someone if pushed to.  
It was noted that he did not behave as though he was 
experiencing internal stimuli, and his judgment was impaired 
at times by his depressive symptoms.  

The veteran was admitted to the hospital and placed on 
suicidal precautions.  He continued to express difficulty in 
dealing with thoughts of suicide and thoughts of harming 
other people, particularly focused on if he should get 
deployed to Saudi Arabia.  He continued to be quite 
symptomatic with both depressive and somatic symptoms until 
he was assured that he would not be deployed to Saudi Arabia.  
His symptoms gradually improved, with improved sleep, 
decreased suicidal and homicidal thoughts, and decreased 
complaints of pain except for ongoing headaches.  In dealing 
with the medical board and separation from service, the 
veteran began to have improvement of his depressed mood.  

The report shows the following diagnoses:  Axis I: major 
depression, single episode, without melancholia, moderate, 
manifested by depressed mood, decreased sleep, anhedonia, 
somatic pain, feelings of worthlessness and hopelessness, 
suicidal ideation, and thoughts of harming others.  Stress 
was moderate and due to potential deployment to Saudi Arabia.  
Impairment for military duty was described as marked and 
impairment for social and industrial adaptability was 
considerable.  It was determined that he was not on active 
duty on the date of onset of the illness (August 1990), and 
the illness was not permanently aggravated by service; Axis 
II, no diagnosis;  Axis III, degenerative joint disease, in 
the line of duty no"; Axis IV, moderate psychosocial 
stressors: Axis V, current functioning GAF of 60.  

It was the recommendation of the examiner that the veteran 
was medically unfit for further active duty for military 
service.  Therefore, his case was referred to a medical 
evaluation board for consideration of separation from the 
military.  

Based on the diagnoses of major depression and degenerative 
joint disease, the veteran was placed on physical profile 
with and was subsequently discharged.  It was determined that 
major depression pre-existed the period of active service and 
was not permanently aggravated therein.  

A May 1991 VA medical record shows that the veteran requested 
a neuropsychiatric evaluation and he reported that while on 
active duty at Fort Campbell, he suffered from problems with 
depression.  The consultation report shows an assessment of 
major depression, primary episode, with psychosis.  

An August 1991 mental health clinic intake note indicates 
that for the past several months, the veteran had experienced 
problems with depression.  It was noted that he did well 
until he was called to active duty during Desert Storm.  An 
assessment of depression was given.  The outpatient 
psychiatry treatment plan report shows an Axis I diagnosis of 
major depression, primary episode, moderate severity.  A GAF 
score of 55-60 was assigned, and it was noted that the 
treatment goal was a decrease in depression.  

A February 1992 mental health clinic note shows that the 
veteran reported having violent dreams and that he felt 
nervous and depressed.  His appetite was fair and he denied 
suicidal and homicidal ideations.  In February 1992, the 
veteran's treatment at the mental health clinic was 
terminated, and the VA psychologist discussed the need for 
discontinuing his treatment as well as conditions under which 
he might be eligible to return at a later date.  The veteran 
agreed to seek follow up care at the Watauga Mental Health 
Service.  

The report of a May 1992 Outpatient Intake Evaluation from 
Watauga Mental Health Services shows the following diagnoses:  
Axis I, major depression, recurrent, moderate; Axis II, 
deferred; Axis III, chronic pain and joint stiffness; Axis 
IV, none; and Axis V, poor, with a current GAF of 55, highest 
GAF in the past year, 65.  The diagnostic summary indicates a 
high level of chronic pain and deteriorating physical 
condition.  He was thereafter treated with individual 
therapy.  

In June 1992, the veteran was afforded a VA mental disorders 
examination.  The examination report shows that the veteran 
had worked in the housekeeping department at the VA Hospital 
in Johnson City since 1979 or 1980.  At the time of 
examination, the veteran stated that prior to the onset of 
his depression he had no history of psychiatric illness, but 
that in anticipation of having to leave (for the Persian 
Gulf) he had embarked upon a variety of household chores 
which he believes caused him to have "a breakdown."  It was 
noted that he had resumed his duties at the VA Hospital since 
his discharge.  He also stated that he had lost his usual 
interest and zest for life and activities, had become 
withdrawn, and was chronically depressed. 

The report shows an Axis I diagnosis of major depression, 
single episode, without psychotic features, severe; and no 
diagnosis was given with regard to Axis II.  

The record includes several lay statements submitted in 
support of the veteran's claim, to the effect that he did not 
experience nervous problems until after being told that he 
was on alert to go to the Persian Gulf.  The veteran's son 
indicated that his father was fine until the National Guard 
told him they would be on alert.  The son also stated that 
his father was never on any kind of medication and he was 
never nervous.  Although they used to hunt, fish, and camp 
together, now they do not go anywhere.  A friend of the 
veteran, [redacted], indicated that he had never been on 
medications for a nervous condition until he was put on alert 
for the National Guard, after which he was withdrawn and had 
a loss of appetite.  She also stated that before he was 
outgoing and enjoyed his life and friends very much.  

The veteran's wife indicated that her husband had never been 
sick as far as a nervous condition until he was put on alert 
to be activated, as before that time he worked every day, had 
a good appetite, and enjoyed being around friends and family.  
According to the veteran's wife, all of the sudden he changed 
and he would not sleep, eat, or even talk to anyone.  She 
indicated that he was admitted to the hospital and harassed 
there by the first Sergeant until he agreed to get out of the 
hospital to go with them.  

The veteran's daughter stated that her father was fine until 
the Guards told him they were on alert.  When he was on 
alert, she noticed that he was losing weight and not talking 
to anyone.  The veteran is the uncle of [redacted], who 
stated that recently, the veteran didn't like to be around 
anyone and he doesn't like to do very much.  The veteran's 
National Guard supervisor, Sgt. [redacted], stated that the 
veteran always did a good job, did not have a problem with 
taking drugs or alcohol, and always got along with his fellow 
Guardsmen.  

In November 1992, the veteran was evaluated by David P. 
Lurie, M.D., of Rheumatology Associates, P.C.  The evaluation 
report notes that the veteran had a history of 
hospitalization for depression about two years before, and he 
had not required anti-depressants for some time.  The report 
also shows that the veteran had stated that he was discharged 
from psychiatric care due to resolution of symptoms and that 
he was now asymptomatic.  

In January 1993, the veteran was afforded a hearing before a 
local officer at the Nashville RO.  He testified that the 
first time he was hospitalized for major depression was in 
August 1990, at Woodridge, after his National Guard unit had 
been put on alert for the possibility of being activated for 
Desert Storm.  He indicated that he had a lot of stuff to do 
(such as getting in the wood and digging potatoes) as it was 
the fall of the year and he had to think of his wife and 
kids.  He indicated that he ran out of time and he just broke 
down.  He reported that he was in the hospital for a week at 
which time he was given Prozac and Xanax.  

The veteran stated that upon discharge from Woodridge, he 
entered active duty at Ft. Campbell with his National Guard 
unit.  About a week later, he went to sick call to try to get 
his medicine refilled, at which time he was sent back to his 
unit and they put a guard on him.  He then returned to the 
hospital for about two months, during which time he continued 
to receive medication.  Following his discharge from active 
duty, he received mental health treatment by VA until he was 
no longer eligible.  Thereafter, he was treated on a bi-
monthly basis by a psychiatrist at Watauga Mental Health 
Services, but he had to discontinue treatment as it was too 
expensive.  The veteran reported that his current medications 
included Doxepin, Navane, and Buspar.  

A January 1994 discharge summary from the VAMC in Mountain 
Home, Tennessee, shows that the veteran had been hospitalized 
for evaluation of a right lung cavitating lesion.  The 
summary shows diagnoses which included anxiety disorder, and 
it was noted that medications included Ativan as needed for 
anxiety.  

A January 1996 medical record shows that the veteran was 
evaluated by Primary Care, and it was noted that he expressed 
hopelessness regarding his medical treatment.  An assessment 
of depression was given.  At this time, he was referred for a 
psychiatric consultation and interview.  The January 1996 
consultation report indicates that he had rheumatoid 
arthritis in his hands and feet which had bothered him for 5-
6 years, and his wife had been diagnosed with breast cancer.  
He indicated that he had given up on treatment for arthritis 
due to being bounced from doctor to doctor.  It was noted 
that the symptoms of depression included problems sleeping, 
poor appetite, fatigue, dysphoric mood, hopelessness, 
decreased concentration, psychomotor agitation, and self-
criticism.  The following diagnoses were given:  Axis I, 
adjustment disorder with mixed emotions, rule out major 
depression, dysthymia; Axis II, deferred; and Axis III, 
rheumatoid arthritis.  

A February 1996 VA consultation report shows that the veteran 
was referred for evaluation due to depression and 
hopelessness secondary to his wife's cancer diagnosis and his 
own severe arthritis.  On evaluation, the veteran complained 
of pain in multiple joints and depressed affect due to his 
wife's health problems.  It was noted that he was dressed 
within normal limits and his social behavior was sullen but 
oriented.  It was noted that baseline biofeedback results 
were largely within normal limits.  The report indicates that 
it was planned for the veteran to be on biofeedback/adjustive 
counseling to increase his affect to normal, decrease his 
pain, and to increase his functioning.  Thereafter, he was 
seen for biofeedback evaluation and treatment.  


Analysis

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1998), service connection may be granted for a disability if 
it is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  

Every veteran who served in a period of war shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1110, 1111 (West 1991 & Supp. 1998). 

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (1998).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(b) (1998).

The evidence shows that the veteran was hospitalized with a 
diagnosis of major depression just prior to his induction 
into a second period of active service.  Thus, the record 
clearly and unmistakably establishes that depression pre-
existed his active duty, thereby rebutting the presumption of 
soundness on induction.  As a result, the appropriate matter 
for consideration is whether the depression, which existed 
prior to the veteran's period of active service, was 
aggravated therein.  

Having reviewed the record, the Board has concluded that the 
preponderance of the evidence is against a finding that the 
pre-existing depression was aggravated during the veteran's 
second period of active service.  Specifically, there is no 
evidence which demonstrates that the veteran experienced a 
permanent increase in psychiatric symptoms or that the 
depression worsened in severity during his short period of 
service between September 1990 and March 1991.   

Rather, the evidence suggests that during this second period 
of active duty, the veteran  received treatment for the 
identical symptomatology which had been manifested and 
treated prior to induction, as he was experiencing depressed 
mood, feelings of worthlessness and hopelessness, sleep 
problems, and suicidal ideations.  Furthermore, the medical 
board evaluation report suggests that the veteran's symptoms 
actually improved during his Ft. Campbell hospitalization, as 
the depression lessened and his mood improved once he was 
assured that he would not be deployed to the Persian Gulf and 
upon notification that he was being processed for discharge.  

Post-service records show that following his discharge, the 
veteran continued to be followed in the VA mental health 
clinic and by Watauga Mental Services.  However, by the time 
of his November 1992 evaluation by Dr. Lurie, he had not 
required anti-depressants for some time and was asymptomatic.  
Thereafter, he again required treatment for depression and 
was assessed with adjustment disorder; however, the evidence 
shows that at this point in time, his depression was related 
to factors unrelated to his military service, to include 
hopelessness regarding his arthritis treatment and his wife's 
diagnosis with breast cancer.  Thus, there is no evidence of 
record which suggests that depression either worsened or 
increased in severity as a result of his period of active 
service between September 1990 and November 1991.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence weighs against a finding that 
depression, which pre-existed the veteran's active service, 
was aggravated therein.  Accordingly, the claim for service 
connection for major depression is denied.  


B.  Arthritis


Medical Evidence

The report of the a February 1984 National Guard enlistment 
examinations shows that the upper and lower extremities and 
the feet were clinically evaluated as normal, as does the 
report of an August 1988 quadrennial examination.  

On August 31, 1990, the veteran was admitted to Woodridge 
Hospital on an emergency commitment basis for psychiatric 
treatment.  The admission report shows that "the patient 
states that he is depressed because of chronic pain from 
"rheumatoid arthritis" which has had for the past year."  
It was also noted that he had previously felt like shooting 
his arms off because of pain.  A notation of arthritis was 
made with regard to past medical history.  In addition, an 
Axis III diagnosis of arthritis was given on the report of 
admission examination.  

The veteran was discharged on September  7, 1990 and the 
hospital summary notes that on admission, the veteran had 
stated that he was depressed for reasons which included 
chronic pain from rheumatoid arthritis which he had had for 
one year.  During his hospital course, he given Motrin for 
arthritis pain.  The final psychiatric diagnoses included an 
Axis III assessment of arthritis.  

On September 12, 1990, the veteran was inducted for his 
second period of active service.  The report of the October 
1990 physical examination for a medical evaluation board 
shows that the veteran complained of stiffness in his hands, 
elbows, and shoulders bilaterally.  It was noted that he had 
been treated with Motrin, with some relief.  On laboratory 
analysis, rheumatoid factor and ANA were both negative.  The 
report shows a diagnosis of degenerative joint disease.  The 
veteran was subsequently processed for medical discharge due 
to major depression and degenerative joint disease.  It was 
determined that degenerative joint disease existed prior to 
service and was not permanently aggravated by service.  

In November 1990, the veteran complained of chest pain and 
pain in other areas such as his left arm and shoulder.  It 
was noted that his work activities included pulling laundry 
bags using the left arm.  He was assessed with chest pain of 
musculoskeletal etiology.  

In January 1991, the veteran sought treatment with complaints 
of a burning, tingling sensation in his right arm.  On 
examination, range of motion in the shoulder was within 
normal limits.  An assessment of rule out cervical spine 
disease was given.  On return for follow-up three days later, 
the veteran complained of arm and left shoulder pain.  On 
examination, there was good motor, sensory responses, and 
muscle strength.  An assessment of left arm and shoulder 
pain, unknown etiology, was given.  

A February 1991 health record shows that the veteran reported 
no improvement in the right arm and left shoulder problems.  
He complained of left shoulder pain for the past 3 weeks, 
with subsequent burning along the ulnar aspect of the left 
arm.  One examination, there was full range of motion in the 
left shoulder, with normal motor and sensory function.  
Tenderness was perceived with regard to the joint of the left 
shoulder, as well as along the latissimus dorsi and trapezius 
muscles on the left.  The following impressions were given:  
left shoulder pain, right burning along the ulnar aspect of 
the right arm, and plantar wart.  

In February 1991, the veteran was put on profile for right 
arm burning, left shoulder hurting, and a spur in his right 
foot.  The profile was continued in March 1991 for pain in 
the back and left shoulder and plantar warts on the bottom of 
his feet.  

Post-service VA records show continued treatment for pain in 
various areas of the body.  In May 1992, he was assessed with 
arthralgia following complaints of a vague pain in his upper 
chest with radiation to the neck and scapula, sometimes worse 
with movement of his shoulder.  Subsequent VA records show 
continued treatment for complaints of pain in various joints, 
including the hands, ankles, fingers, and knees.  

The report of a June 1992 VA bones examination shows that 
with regard to the shoulders, there was moderate focal 
tenderness anterior/medial bilaterally, with no atrophic 
changes.  There was full range of motion.  

In 1992, the veteran sought private treatment from Gary R. 
Chambers, M.D., for multiple joint arthritis symptoms of up 
to 2 years duration.  The initial May 1992 treatment report 
indicates that the joints involved included the shoulders, 
elbows, wrists, hands, knees, and feet.  The veteran reported 
that he worked buffing floors in the VA hospital, and during 
this time and afterwards, he had pain in his shoulders and 
also his elbows.  Dr. Chambers provided an impression of 
multiple joint arthralgia; rotator cuff tendinitis and 
impingement of both shoulders; and patellofemoral arthritis 
of both knees, mild, symptomatic.  

Dr. Chambers ordered an arthritis series of lab studies, and 
the serology results were positive for rheumatoid factor.  A 
hematology report shows a sedimentation rate of 12 h mm/hr. 

The veteran continued to be seen by Dr. Chambers for follow-
up of his arthritis.  In June 1992, he was given a shoulder 
injection and it was noted that he could not extend the 
"left" ring finger.  A subsequent June 1992 treatment note 
shows that his "right" ring finger remained flexed and he 
was unable to extend the finger.  He declined to undergo an 
open tenolysis release for this finger.  

Dr. Chambers' November 1992 progress note shows that the 
veteran's findings, particularly of his right wrist, were of 
a rheumatoid-like process.  He also indicated that the 
shoulder symptoms were consistent with that or with a chronic 
tendinitis with impingement.  It was recommended that he see 
a Rheumatologist through VA.  

The report of a June 1992 VA bones examination shows that the 
veteran reported a history of arthritis in the hands and 
fingers.  He complained of stiffness and soreness in his 
hands, fingers, and knees.  On objective examination, there 
was slight swelling and redness in the metatarsal phalangeal 
and proximal interphalangeal joints of the fingers 
bilaterally.  A diagnosis of rheumatic arthritis, moderate, 
hands, fingers, bilaterally, was given.  

In November 1992, the veteran was evaluated by David P. 
Lurie, M.D., of Rheumatology Associates, on the referral of 
Dr. Chambers.  Following physical examination, Dr. Lurie 
provided diagnoses which included inflammatory polyarthritis, 
most consistent with rheumatoid arthritis; extensor 
tenosynovitis, right wrist, trigger finger (right ring), and 
degenerative joint disease.  In a subsequent medical report, 
dated December 1992, Dr. Lurie provided an assessment of 
post-arthritic pain, primarily in the bilateral ankle joints, 
knees, and hands, as well as a  diagnosis of rheumatoid 
arthritis with degenerative joint disease.  

In January 1993, the veteran was afforded a hearing before a 
local officer at the Nashville RO.  He testified that he 
believed that degenerative arthritis started when he went to 
Ft. Campbell.  He also stated that his left shoulder problems 
started Ft. Campbell, as he didn't have any problems with his 
shoulder until he got there.  The veteran indicated that as 
best he could recall, a doctor had never told him that he had 
rheumatoid arthritis before he went to Ft. Campbell.  
According to the veteran, Dr. Chambers was the first doctor 
to tell him that he had rheumatoid arthritis, which was first 
confirmed by blood work in May 1992.  The veteran asserted 
that his problems with joint pain and swellings started 
during his Desert Storm service and were eventually diagnosed 
in May 1992.  

When questioned by his accredited representative, the veteran 
stated that he could not remember if an episode of major 
depression in August 1990 may have been related to a recent 
diagnosis of degenerative joint disease.  

VA outpatient records, dated in 1993, 1994, and 1995, show 
that the veteran was followed for symptoms associated with 
rheumatoid arthritis, to include joint pain in his feet, 
hands, elbows, shoulders, hips, and wrist, and rheumatoid 
nodules on various areas of his body, to include the feet, 
hands, and wrists.  During this time, he also sought 
treatment for pain in his neck, shoulders, and head.   

An April 1995 progress note shows that the veteran was 
referred to Dr. Lurie for reassessment.  Dr. Lurie provided 
diagnoses which included rheumatoid arthritis, degenerative 
joint disease, and extensor tenosynovitis, left wrist, dorsal 
radial aspect.   

In 1996, the veteran continued to be treated by VA for 
symptoms associated with rheumatoid arthritis, to include 
constant pain in his hands, feet, elbows, shoulders, right 
hip, and knees, with soft tissue swelling and nodules.   
 
The report of an August 1996 VA feet examination shows a 
diagnosis of rheumatoid arthritis involving both feet with 
rheumatoid nodules, both feet.  


Analysis

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1998), service connection may be granted for a disability if 
it is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.   

Every veteran who served in a period of war shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1110, 1111 (West 1991 & Supp. 1998). 

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (1998).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles which may be considered to 
determine whether the increase is due natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(b) (1998).

Having reviewed the record, the Board has concluded that 
there is clear and unmistakable evidence which demonstrates 
that arthritis pre-existed the veteran's second period of 
active duty.  Specifically, the record indicates that just 
prior to induction into that period of service, the veteran 
was hospitalized at Woodridge Hospital between August 31, 
1990, and September 7, 1990, for treatment of major 
depression.  According to the hospital reports and summaries, 
the veteran consistently indicated that his depression was 
related, at least in part, to a diagnosis of rheumatoid 
arthritis.  Furthermore, the reports show diagnoses of 
arthritis at the time of his admission and discharge for that 
period of hospitalization.  

The veteran has indicated his belief that his arthritis was 
initially manifested at the time in which he was serving in 
support of Operation Desert Storm at Ft. Campbell, and that 
he does not remember if arthritis was present before that 
time.  However, it is apparent from the Woodridge Hospital 
treatment records that the veteran had been told that he had 
rheumatic arthritis, as he provided such a history for 
treatment purposes.  In addition, the record shows that he 
was diagnosed and treated for arthritis while hospitalized at 
that facility prior to his service induction on September 12, 
1990.  Therefore, in the Board's view, the Woodridge Hospital 
treatment records represent clear and unmistakable evidence 
that arthritis pre-existed the veteran's second period of 
active service.  Accordingly, the appropriate issue for 
consideration by the Board is whether arthritis, which pre-
existed the period of active service, was aggravated therein.  

The service medical records, including the medical board 
evaluation report, provide no evidence in support of a 
conclusion that arthritis worsened in severity or was 
permanently aggravated by the veteran's short period of 
service between September 1990 and March 1991.  Specifically, 
medical treatment records from that time show that he was 
treated with Motrin as pain relief for hand pain, which was 
the same mode of treatment which had been employed for joint 
pain during his pre-service treatment at Woodridge Hospital.  
Upon discharge, diagnoses included degenerative joint 
disease.  Although post-service records show that the veteran 
has been followed by VA and private physicians for 
degenerative joint disease and rheumatoid arthritis, there is 
no evidence that rheumatoid arthritis or degenerative joint 
disease became more severe during the second period of active 
service or that there was an increase in his arthritis 
disability during that time.  

For the reasons stated above, therefore, the Board finds that 
the preponderance of the evidence is against a finding that 
arthritis, which pre-existed the veteran's period of active 
service, was aggravated therein.  Accordingly, the claim for 
service connection for arthritis is denied.  


ORDER

Service connection is denied for major depression.

Service connection is denied for arthritis.  


REMAND

The veteran contends that service connection is warranted for 
a shoulder disability and that increased evaluations are 
warranted for his two service-connected foot disabilities, 
post-operative residuals of plantar verruca excision, 5th 
metatarsal head, left foot; and post-operative residuals of 
right foot surgery, to include excision of porokeratosis, 
right heel, and osteotomy, 2nd metatarsal.  

Having reviewed the evidence, the Board has determined that 
further evidentiary development is required prior to 
adjudication of these claims.  

With regard to a shoulder disability, the veteran has claimed 
that problems with his left shoulder originally began during 
his second period of active service in support of Operation 
Desert Storm at Ft. Campbell, Kentucky.  Service records for 
that period show that he sought treatment for left shoulder 
pain and was put on profile for pain in that area; however, 
no clear diagnosis was given.  Post-service treatment records 
show continued complaints of pain in the shoulders, and the 
veteran's shoulders have been evaluated by his private 
physicians.  The report of a private May 1992 evaluation by 
Gary Chambers, M.D., shows an assessment of possible rotator 
cuff tendinitis with shoulder impingement.  In November 1992, 
Dr. Chambers provided an assessment that the veteran's 
shoulder symptoms were consistent with either a rheumatoid-
like process or with chronic tendinitis with impingement.  
Subsequent treatment records do not clarify whether the 
symptomatology in the veteran's shoulders is related to an 
arthritic process as opposed to some other etiology, to 
include chronic tendinitis.  

Thus, the etiology of the veteran's currently manifested 
shoulder problems cannot be clarified from the record.  In 
the Board's view, it is necessary to make an attempt at 
determining the exact nature and etiology of the currently 
manifested shoulder pathology, as this information may be 
pertinent as to whether service connection is appropriate for 
a shoulder disability.  On Remand, the veteran will be 
afforded a VA examination specific to his shoulders and the 
examiner(s) will be asked to provide an opinion as to the 
relationship between any currently manifested disability and 
the veteran's active service between September 1990 and March 
1991.  

In addition, the Board is remanding the two increased 
evaluation claims with regard to the veteran's feet so that 
additional examinations may be conducted.  Specifically, it 
appears from the record that the veteran suffers from a 
number of foot disorders with varying and overlapping 
symptomatology.  Specifically, he has been treated for 
dermatitis-type disorders of the feet, plantar warts and 
keratotic lesions, as well for complications from rheumatoid 
arthritis to include rheumatoid nodules affecting the toes 
and feet.  

At the present time, service connection has only been 
established for specific residuals of operative procedures 
performed in May 1991, to include the excision of a plantar 
verruca of the left 5th metatarsal head, the excision of a 
porokeratosis on the right heel, and the osteotomy of the 2nd 
metatarsal head with cortical screw fixation.  As noted, it 
appears from most recent VA examination and treatment records 
that the veteran suffers from rheumatoid nodules and other 
symptoms, all of which affect the areas specific to his 
service-connected disabilities.  Thus, a determination as to 
the nature and severity of symptomatology for which service 
connection has been established could not be made from the 
current evidentiary record.  Accordingly, on remand the 
veteran will be afforded a podiatry examination focusing 
solely and specifically on the service-connected residuals of 
the operative procedures performed in May 1991.  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should contact the veteran and 
request that he provide as information of 
dates and location for any recent medical 
treatment pertaining to shoulder problems 
or treatment for his feet.  Utilizing the 
information provided by the veteran, the 
RO should contact all named caregivers 
and facilities, to include both VA and 
private sources, in order to request 
copies of the pertinent treatment 
records.  All records obtained through 
these channels should be associated with 
the claims folder.  

2.  Upon completion of the foregoing, the 
RO should schedule the veteran for the 
following VA examinations:  

a.  Examination of the shoulders by a VA 
specialist in Orthopedics and a VA 
specialist in Rheumatology, who should 
agree as to a final opinion regarding the 
etiology and most appropriate diagnosis 
for any currently manifested shoulder 
pathology.  All special diagnostic tests 
and studies should be conducted as 
indicated, to include x-rays, and all 
objective findings should be noted in 
detail.  If it is determined that the 
veteran's currently manifested shoulder 
disability, if any is found, is 
consistent with an etiology other than 
rheumatoid arthritis, the orthopedic 
examiner should provide an opinion as to 
whether the current pathology/diagnosis 
is related to the veteran's period of 
active service between 1990 and 1991, to 
include treatment for left shoulder pain 
therein.  The veteran's medical history, 
to specifically include treatment records 
from the period of active service between 
September 1990 and March 1991, should be 
reviewed prior to the examinations and 
the opinions rendered thereon.  
Therefore, a copy of this Remand and the 
claims folder should be made available to 
the examiner(s) prior to the examination.  
Complete rationales should be provided 
for any opinions given or conclusions 
reached.  

b.  Examination of both feet by a VA 
podiatrist, specifically limited to 
obtaining information as to objective 
findings and manifestations regarding the 
following:  residuals of plantar verruca 
excision, 5th metatarsal head, left foot; 
residuals of porokeratosis excision, 
right heel; and residuals of osteotomy, 
right 2nd metatarsal head, with cortical 
screw fixation.  All special 
tests/studies should be conducted as 
indicated, to include x-rays, and 
objective findings should be noted in 
detail.  Any limitation of motion of the 
affected parts should be noted and 
described, and any scarring associated 
with the above-described post-operative 
residuals should be characterized 
according to size, color, and shape, and 
the presence or absence of 
pain/tenderness to palpation should be 
noted.  

Overlapping symptomatology, if present, 
may be noted by the examiner for the 
purpose of differentiation; however, the 
examiner should ensure that the report 
provides clear description and 
identification of the currently 
manifested objective findings which are 
associated with the service-connected 
post-operative residuals which have been 
specifically referenced herein.  If no 
such residuals are present or 
identifiable, the examiner should 
indicate as such and should provide 
reasons and bases as to why this 
conclusion was made.  
The veteran's medical history, to include 
the May 1991 VA operative report, should 
be reviewed prior to the examination, and 
to that end, a copy of this Remand and 
the claims folder should be provided to 
the examiner prior to the examination.  
 
3.  Upon completion of the foregoing, the 
RO should review the veteran's claims, in 
order to determine whether favorable 
decisions may now be rendered.  If the 
decision remains adverse, the RO should 
provide the veteran and his 
representative with an appropriate 
supplemental statement of the case, along 
with a reasonable period of time to 
respond thereto.  The case should 
thereafter be returned to the Board for 
further review, as appropriate.  

4.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 
1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs 
to provide expeditious handling of all 
cases that have been remanded by the 
Board and by the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


The purpose of this REMAND is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claims on appeal.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

